Argued April 19, 1948.
Appellant was tried and convicted in the court below, and on September 11, 1947, he was sentenced. On February 6, 1948, five months after sentence and long after the expiration of the term at which he was sentenced, he filed a petition for rule to show cause why a motion for new trial should not be allowed nunc pro tunc. Appellant's sole complaint was that the evidence was insufficient to sustain a conviction. This appeal is from the order of the court below refusing to grant a *Page 31 
rule in accordance with the prayer of the petition. In the absence of an allegation of fraud or its equivalent, the common law power of the court below to set aside the judgment and sentence and grant a new trial expired with the end of the term at which the judgment was entered. Com. v. Grow, 48 Pa. Super. 373,380. See, also, Com. v. Monaghan, 162 Pa. Super. 530,  58 A.2d 486.
Appeal is dismissed.